By the Court:
1. A defendant in execution can redeem from an execution sale, notwithstanding he has conveyed to another the property sold under execution. The Code of Civil Procedure, section 701, provides in terms that property sold subject to redemption may be redeemed by the judgment debtor or his successor in interest in the whole, or any part of the property. The successor in interest may redeem, but the judgment debtor may also do so. The statute provides that the judgment debtor, as such, may redeem; not that he may redeem only, and in the event, that he has no successor in interest in the property sold under execution. There is no good reason why the statute, which is remedial in its character, should receive a narrow construction, in order to defeat the right of redemption which it intended to give. It might be that the judgment debtor has covenanted with his successor in interest to effect a redemption from the sale, and a variety of other cases might readily be imagined, in which the judgment debtor, even though he had sold the property, Avould still have an interest in effecting a redemption from the execution sale.
2. NorAvas it necessary for the judgment debtor in effecting" a redemption to produce a certificate or other credential required by section 705 of the Code of Civil Procedure. *541That section applies only to “redemptioners,” and these are only the persons mentioned in the second subdivision of section 701, and the “judgmen debtor” is not one of these.
Judgment affirmed.